Title: Abigail Adams 2d to John Quincy Adams, 10 May 1783
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy



Braintree ca. 10 May, 1783

Where, or in what part of the world to address you, my dear brother, I do not at present know; but I can no longer restrain my pen. It is a long, very long time, since we have had any accounts from you; not a line has your sister received since you left her, now more than three years. Is it right, my brother? Have you not written her once? I will hope you have not been unmindful. Have you not almost forgot your friends, and do you not feel forgotten by them? Indeed, it sometimes seems to me as if you were lost. But I hope the period is not far distant when we shall all meet, and this long absence will lead us to enjoy the moment with a pleasure known only to those who have felt the pain of a long separation. We now live in expectation of papa’s returning in the course of the summer, an event that is looked forward to with pleasure by many; may no unforeseen event blast the pleasing prospect. Our brothers are gone from home to school under the care of Mr. Shaw. Mamma considered it most for their advantage; we find their absence very disagreeable. Our whole family at present consists of only five; we are indeed quite lonely. Charles was just become an agreeable companion; he is a sweet little fellow, I assure you. Tom is something of a rogue, but will not be the less worthy in future, I dare say. You, my brother, have become so great a traveller that much is expected from you. I hope to see you return every thing we wish you, and I dare flatter myself I shall not be disappointed. You will have acquired a store, a useful store of knowledge, from which will result a great advantage to yourself, and improvement to your friends. You must remember that we expect to reap the first of your advantages, in some degree, and you must not, when you return, refuse to gratify that desire of information which we all possess, and which, if directed aright, may be made the foundation of great improvement. You have a sister who looks forward to your return with feelings that ’tis not in the power of words to describe; she anticipates a pleasure that is only to be felt; you have but one. I never knew the blessing; but in my brothers shall have the want fully compensated. There is no higher pleasure, no greater happiness, than a family bound by the ties of love, and cemented by the bonds of affection, where each for the other feels more than for himself, and where the chief end and aim is to render each other happy: this I wish may be our situation; it will; and the advantages arising will be mutual. I cannot bear the idea of growing into life strangers to each other; this may, in some degree, be avoided by writing to and for each other. Let me solicit you not to continue thus silent. If you are to be from us, write constantly; let no opportunity escape you. I will be punctual in future, I assure you. You have before you an admirable example of attention and every other quality that appears amiable and engaging in a brother,—I mean in Mr. Storer,—he is considered as the criterion by all his friends and acquaintances. He will feel fully rewarded by the opinion that is entertained of him. I hope you keep a journal, ’tis a practice I have often heard highly recommended by papa and mamma, as greatly advantageous. Yours, my brother, may be replete with events. You have become acquainted with countries and characters which, I doubt not, you have made your observations upon, and that will give you pleasure to peruse in a future day, when you can only look back to the scenes you have passed as something you cannot realize, and will give pleasure and satisfaction to any one who feels that attachment for you that would lead them to feel interested in every event of your life. Here I could point out many. Your sister, I hope, will be the first in your mind; she feels greatly interested in your present and future welfare; and she hopes to see you exhibit such a character in life as she shall feel happy in acknowledging as her brother. If you possess the same degree of regard for her that she feels towards you, you will not receive amiss any thing her heart dictates.
This goes by a vessel from Providence to England; I hope You will receive it in Paris or Amsterdam. In whatever country it reaches you, let it remind you of one whose chief happiness is in hearing from those absent persons in whose esteem she claims some small share, and who ever feels happy in subscribing herself

Your affectionate sister,
A. Adams

